Citation Nr: 1127291	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  96-26 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for systemic lupus erythematous (SLE).

2.  Entitlement to service connection for allergic rhinitis with sinusitis.

3.  Entitlement to an increased rating for a patellofemoral syndrome of the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on her part.


REMAND

In May 2011, the Board advised the Veteran in writing that the Veterans Law Judge who had conducted her prior Board hearing in March 2007 was no longer employed by the Board.  She was also informed of her right to another hearing before a Veterans Law Judge who would render decide the appeal.  In a statement dated May 28, 2011, the Veteran indicated that she wished to appear at another hearing before the Board, sitting at the RO.

Therefore, further development of the case is necessary.  This case is being returned to the RO via the AMC, and the Veteran will be notified when further action on her part is required.  Accordingly, this case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before the Board, sitting at the Oakland RO, at the next available opportunity.

The purpose of this REMAND is to obtain additional development and to ensure due process, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument she desires to have considered in connection with her current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


